Citation Nr: 1729639	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a facial nerve condition.

2.  Entitlement to service connection for a trigeminal nerve condition.

3.  Entitlement to service connection for a dental condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran had requested a Travel Board hearing as part of his appeal.  This hearing was scheduled for June 2017.  In correspondence dated prior to the hearing, and received by VA before the hearing date, the Veteran indicated that he was unable to attend the hearing due to medical issues and withdrew his hearing request in writing.  Therefore, the Board will proceed.  See 38 C.F.R § 20.702(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A March 2012 VA examination reflects that the Veteran was diagnosed with trigeminal neuralgia after he was involved in an accident while on active duty.  The Veteran has since reported symptoms of facial numbness, facial pain, and problems with chewing.  The examiner determined that the "trigeminal nerve does not appear to be involved, although inflammation from TMJ might cause intermittent compression of nerve, not present today."  However, the examiner also checked "Yes" in response to whether the Veteran had findings, signs, or symptoms attributable to any conditions affecting cranial nerves V (trigeminal), VII (facial), and/or IX-XII (glossopharyngeal, vagus, spinal accessory, and hypoglossal).  The Board finds that this examination lacks clarity because the report is unclear whether trigeminal and facial nerves are involved in the Veteran's current disorder or not.  See March 2012 VA Neurological Disorders Examination.

An April 2012 dental and oral examination noted that the Veteran had stated he had considerable dental work performed by civilian dentists after his release from active duty as a result of his accident.  However, the examiner noted that these records were not part of the Veteran's file.  On remand, the RO must attempt to obtain these records.  Additionally, the examiner went on to note that neurological damage could cause or accelerate degradation of the teeth.  Furthermore, the examiner stated there were "clear signs" that the Veteran suffered neurological damage as a result of his accident, but the degree of damage or whether parafunctional habits or seizures have occurred as a result of the Veteran's accident would best be determined by a neurologist.  See April 2012 VA Dental and Oral Examination.

Generally, VA is required to assist a claimant in the development of a claim by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21  Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that a remand is required for a new VA medical opinion predicated on a full understanding of the Veteran's medical history and a fully articulated rationale that addresses the Veteran's facial and dental issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the unavailability of such records clearly documented.

2.  Contact the Veteran to see if he wishes for the VA to assist him in obtaining any private dental records to add to his VBMS file if they exist.  Additionally, assist the Veteran in obtaining any private medical records.

3.  After the foregoing development has been completed and all available records have been associated with the claims file, schedule the Veteran for a VA examination with a neurologist, if feasible, in order to determine the existence and etiology of all acquired cranial nerve disabilities and dental disabilities.  If it is not feasible to schedule the Veteran for an examination with a neurologist, schedule him for an examination with an appropriate physician and forward the claims file afterwards to a neurologist for review and opinion.    

The claims file must include a copy of this Remand and must be made available to the examiner for review.  The examiner's report must reflect that such a review was accomplished.

The examination should include any necessary diagnostic testing or evaluation, and the examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  The examiner is asked to make the following determinations:

(a) The VA examiner must determine if the Veteran has a current diagnosis of any cranial nerve condition(s).  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cranial nerve condition(s), to include trigeminal nerve and facial nerve conditions, had its onset during, or is otherwise related to, service.

In formulating the opinion, the neurologist must address the Veteran's April 2012 dental and oral examination that documented "clear signs" that the Veteran suffered neurological damage.

Additionally, in formulating the opinion, the VA examiner is asked to consider two things.  (1) The Veteran as a lay person is competent to describe the symptoms of his condition (e.g., abnormal facial sensation, facial pain, facial numbness etc.).  (2) The Board finds the Veteran's statements are credible; therefore, the VA examiner must account for the Veteran's statements regarding his condition as the statements relate to any related diagnosis.

(b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's dental condition had its onset during, or is otherwise related to, service.

If not related to service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's dental condition is due to or aggravated by his cranial nerve condition(s).  

(c) All opinions should be supported by a clear rationale.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner must explain why that is the case.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing steps one, two, and three, the RO must review the medical examination reports to ensure they adequately respond to the above instructions, including that each provides an adequate explanation in support of the opinion stated.  If either is deficient in this regard, the RO must return the case to the examiner for further review and discussion.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

